Citation Nr: 9903070	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  94-31 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	M. Faye McCord, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1953 
through September 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veteran 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That 
rating decision granted service connection for hemorrhoids 
and assigned thereto a noncompensable (0 percent) disability 
evaluation. 

The case was previously before the Board in October 1996, 
when it was remanded for examination of the appellant's 
service-connected hemorrhoids.  For the reasons indicated 
below, the Board finds that this case must again be remanded. 


REMAND

Pursuant to the Board's prior remand, the RO scheduled the 
veteran for a VA examination in December 1996.  At that time, 
the veteran's address of record was 889 Custer Avenue, S.E.,  
Atlanta, Georgia. 30316.  A notation in the veteran's claims 
file indicates that he failed to report for this examination. 

In June 1997, the RO mailed the veteran a letter inquiring as 
to whether he was willing to report for an examination in 
this matter.  The RO's June 1997 letter was also sent to the 
veteran's attorney; however, her copy was returned to RO as 
undeliverable.  No response from the veteran was received.

In December 1998, the veteran was scheduled for a 
compensation and pension examination.  The letter notifying 
the veteran of this examination listed his address as P.O. 
Box 5682, Atlanta, Georgia 31107.  A notation in the 
veteran's claims file indicates that he failed to report for 
this examination.

In January 1999, the RO contacted the veteran's attorney.  A 
report of contact, VA Form 119, revealed that the veteran's 
attorney had moved in 1994, and that she "attempted to 
contact veteran prior to her move but was unable to locate 
him.  She has no names, addresses or telephone numbers of 
relatives or friends.  [The attorney] stated that she no 
longer represents the veteran in his claim before the VA." 

A.  Address of Record

Under the circumstances presented by this case, the Board 
concludes that the RO should make a final attempt to contact 
the veteran.  Although the veteran failed to attend the 
December 1998 compensation and pension examination, the 
letter notifying the veteran of this examination was sent to 
P.O. Box 5682, Atlanta, Georgia 31107.  After a thorough 
review of the veteran's claims file, the Board remains 
uncertain as to the origin of this mailing address.  
Accordingly, the RO should re-examine the veteran's claims 
file in an attempt to determine whether a current address for 
the veteran can be identified.  If unsuccessful, a letter 
should be sent to the veteran's address of record, 889 Custer 
Avenue, S.E.,  Atlanta, Georgia. 30316, requesting that he 
acknowledge receipt of the letter as well as his willingness 
to report for an examination.  

The veteran is advised that a medical examination as directed 
in the Board's prior remand is necessary for a comprehensive 
and correct adjudication of his claim.  38 C.F.R. 3.655(b) 
(1998).  The veteran's cooperation in reporting for the 
examination is both critical and appreciated.  However, the 
veteran is further advised that his failure to report for the 
examination without good cause may result in his claim for an 
increased rating being denied.  

B.  Attorney Representation

Withdrawal of services by a representative is addressed in 38 
C.F.R. 20.608 (1998).  38 C.F.R. 20.608 states, in pertinent 
part:

 (b) Withdrawal of services after 
certification of an appeal--(1) 
Applicability. The restrictions on a 
representative's right to withdraw 
contained in this paragraph apply only to 
those cases in which the representative 
has previously agreed to act as 
representative in an appeal.  In addition 
to express agreement, orally or in 
writing, such agreement shall be presumed 
if the representative makes an appearance 
in the case by acting on an appellant's 
behalf before the Board in any way after 
the appellant has designated the 
representative as such as provided in §§ 
20.602 through 20.605 of this part.  The 
preceding sentence notwithstanding, an 
appearance in an appeal solely to notify 
the Board that a designation of 
representation has not been accepted will 
not be presumed to constitute such 
consent. 

(2) Procedures. After the agency of 
original jurisdiction has certified an 
appeal to the Board of Veterans' Appeals, 
a representative may not withdraw 
services as representative in the appeal 
unless good cause is shown on motion. 
Good cause for such purposes is the 
extended illness or incapacitation of an 
agent admitted to practice before the 
Department of Veterans Affairs, an 
attorney-at-law, or other individual 
representative; failure of the appellant 
to cooperate with proper preparation and 
presentation of the appeal; or other 
factors which make the continuation of 
representation impossible, impractical, 
or unethical.  Such motions must be in 
writing and must include the name of the 
veteran, the name of the claimant or 
appellant if other than the veteran 
(e.g., a veteran's survivor, a guardian, 
or a fiduciary appointed to receive VA 
benefits on an individual's behalf), the 
applicable Department of Veterans Affairs 
file number, and the reason why 
withdrawal should be permitted.  Such 
motions should not contain information 
which would violate privileged 
communications or which would otherwise 
be unethical to reveal.  Such motions 
must be filed at the following address: 
Office of Counsel to the Chairman (01C), 
Board of Veterans' Appeals, 810 Vermont 
Avenue, NW., Washington, DC 20420.  The 
representative must mail a copy of the 
motion to the appellant, with a return 
receipt requested.  The receipt, which 
must bear the signature of the appellant, 
must then be filed with the Board at the 
same address as proof of service of the 
motion.  The appellant may file a 
response to the motion with the Board at 
the same address not later than 30 days 
following receipt of the copy of the 
motion.  The appellant must mail a copy 
of any such response to the 
representative, with a return receipt 
requested.  The receipt, which must bear 
the signature of the representative or an 
employee of the representative, must then 
be filed with the Board at the same 
address as proof of service of the 
response. 

Based upon the requirements outlined in 38 C.F.R. 20.608, the 
Board concludes that the veteran's attorney of record in this 
matter remains, M. Faye McCord. Cf. Georgia State Bar Rule EC 
2-32 (1997) (A decision by a lawyer to withdraw should be 
made only on the basis of compelling circumstances, and in a 
matter pending before a tribunal he must comply with the 
rules of the tribunal regarding withdrawal.) (emphasis 
added).  Although the veteran's attorney indicated that she 
moved in 1994 and was not able to contact the veteran at that 
time, she failed to inform the RO or the Board of her 
intention to withdrawal in this matter.  Although the 
veteran's attorney may well have good cause to withdraw her 
services in this matter, the Board concludes that the 
procedural safeguards and procedures, as outlined in 38 
C.F.R. 20.608, must be followed.  Thus, if the veteran's 
attorney of record desires to withdraw her services in this 
matter, she should do so as directed in 38 C.F.R. 20.608 
(1998).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should re-examine the 
veteran's claims file in an attempt to 
ascertain the veteran's current mailing 
address.  If a new address is located, a 
notation of this address should be made 
in the veteran's claims file and the 
notice of the new address should be sent 
to the veteran's attorney of record.  

2.  The RO should then send a letter to 
the veteran notifying him that a medical 
examination is necessary for a 
comprehensive and correct adjudication of 
his claim.  The veteran should then be 
asked whether he is willing to report for 
an examination and, if so, to contact the 
RO.  he should be advised of the 
consequences of a refusal to be examined.  
38 C.F.R. § 3.655(b) (1998).

If a current address for the veteran was 
not located, the RO should send this 
notification letter to the veteran at 
both: (1) 889 Custer Avenue, S.E.,  
Atlanta, Georgia 30316 and (2) P.O. Box 
5682, Atlanta, Georgia 31107.

3.  The veteran should then be afforded a 
reasonable period of time in which to 
respond.  If during this time the veteran 
indicates a willingness to attend an 
examination, the RO should promptly 
schedule an examination for the purpose 
of ascertaining the severity of his 
service-connected hemorrhoid disorder.  
Thereafter, the RO should readjudicate 
the veteran's claim and, if the veteran 
remains dissatisfied with the outcome of 
the adjudication of the claim, both the 
veteran and his representative should be 
furnished a supplemental statement of the 
case covering all the pertinent evidence, 
law and regulatory criteria.  They should 
be afforded a reasonable period of time 
in which to respond.

If no response is received from the 
veteran, the case should be returned to 
Board for final adjudication based upon 
the evidence currently of record.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 7 -
